13. 5th World Water Forum in Istanbul, 16-22 March 2009 (vote)
- After the vote on Amendment 5:
Mr President, the Zaragoza 2008 International Expo closed on 14 September 2008. It was the first exhibition devoted exclusively to water and sustainable development, and the first exhibition in which the European Parliament took part on an equal footing with the Commission.
The three months of constant debates, with more than 2 000 experts and NGOs, resulted in the Zaragoza Charter, which precisely reflects the state of the debate between Mexico 2006 and Istanbul. Hence we propose the following recital, which I shall read in English:
'having regard to the Zaragoza Charter of 2008 "A New Comprehensive Vision of Water” and the recommendations of the Water Tribune adopted on 14 September 2008, the closing day of the 2008 Zaragoza International Exhibition, and forwarded to the Secretary-General of the United Nations,'.